DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 6, 8, have been amended. Claims 9-19 have been added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“monitoring target determination unit” in claims 1, 5
“bus determination unit” in claims 1, 2, 3, 4
“abnormality detection unit” in claims 1
“relay target determination unit” in claims 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haga et al.(US 10525911 herein after Haga).

Regarding claim 1, Haga teaches a gateway apparatus connected to a plurality of buses to monitor and relay data frames, comprising:
 a receiver configured to receive a data frame using a reception bus that is one of 5the plurality of buses (Fig 5 “Frame Communication Unit 901”, “Bus 10- 60”, col 14 lines 21-27 “The frame communication unit 901 communicates frames according to the CAN protocol with the bus 10, the bus 20, the bus 30, the bus 40, the bus 50, the bus 60, and the bus 70. The frame communication unit 901 functions as a reception unit that receives a frame from a bus bit by bit and that transmits the frame”);
 a storage configured to store monitoring target information (Fig 5 “Reception ID List Holding Unit 904”, col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”, col 14 lines 10-20 “a reception ID list holding unit 904 … a processor that executes control programs stored in a memory, or a digital circuit in the gateway 90” ) in which a monitoring target data frame that is a monitoring target is associated with a monitoring target transmission source bus (col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”) connected to a transmission source electronic control unit that transmits the monitoring target data frame (e.g. Fig 1 “100 ECU”, “10”, Fig 10 “S1001 Transmit Frame”, col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”);
 10a monitoring target determination unit configured to determine whether the data frame received by the receiver is the monitoring target data frame based on the monitoring target information (Fig 5 “Reception ID Determination unit 903”, col 18 lines 34-42 “The reception ID determination unit 903 of the gateway 90 determines whether the frame is a frame to be received (a frame including an ID to be received) on the basis of whether a message ID of the received frame (message) transmitted from the frame interpretation unit 902 is written in the reception ID list held by the reception ID list holding unit 904 (step S1003)”);
 a bus determination unit configured to determine whether the reception bus matches the monitoring target transmission source bus based on the monitoring target 15information (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”) in response to the monitoring target determination unit determining that the data frame is the monitoring target data frame (Fig 5 “Reception ID Determination unit 903”, col 18 lines 34-42 “The reception ID determination unit 903 of the gateway 90 determines whether the frame is a frame to be received (a frame including an ID to be received) on the basis of whether a message ID of the received frame (message) transmitted from the frame interpretation unit 902 is written in the reception ID list held by the reception ID list holding unit 904 (step S1003)”);
an abnormality detection unit configured to perform an abnormality detection on the data frame (Fig 5 “MAC Control Unit 920”, col 15 lines 22-30 “If the MAC verification performed by the MAC control unit 920 is successful (i.e., a MAC included in the frame received from the source bus matches a calculated MAC), the transfer control unit 906 determines that the frame (message) is authorized, and instructs the frame generation unit 905 to transfer the data frame from which the MAC has been removed. If the MAC verification fails, the transfer control unit 906 determines that the frame is unauthorized, and stops transferring the frame.”) in response to the bus determination unit determining that the reception bus matches the monitoring target transmission source bus (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”).

Regarding claim 3, Haga teaches further comprising: 
a relay target determination unit, wherein: the storage (Fig. 5 “Transfer Rule Holding Unit 907”, Fig 7 “Destination Bus ID”, col 17 lines 15-25 “transfer rule information 9071 illustrated in FIG. 7, a source bus, destination buses, and IDs (message IDs) of data frames (messages) to be transferred are associated with one another. The transfer rule information 9071 serves as a reference for the gateway 90”) is configured to further store relay target information, in which a relay 30target data frame that is a relay target is associated with a relay target transmission source bus connected to a transmission source electronic control unit that transmits the relay target data frame (Fig. 5 “Transfer Rule Holding Unit 907”, Fig 7 “Destination Bus ID”, col 17 lines 15-25 “transfer rule information 9071 illustrated in FIG. 7, a source bus, destination buses, and IDs (message IDs) of data frames (messages) to be transferred are associated with one another. The transfer rule information 9071 serves as a reference for the gateway 90”);
 20 / 234041 J-003850-US the relay target determination unit (Fig 5 “Transfer Control Unit”, col 18 lines 42-50 “The transfer control unit 906 determines whether the message ID of the frame indicates that the frame is to be transferred to any bus and, if so, selects the destination bus (step S1004)”) is configured to determine whether the data frame received by the receiver is the relay target data frame based on the relay target information (Fig 5 “Transfer Control Unit”, col 18 lines 42-50 “The transfer control unit 906 determines whether the message ID of the frame indicates that the frame is to be transferred to any bus and, if so, selects the destination bus (step S1004)”);
 and the bus determination unit is configured to determine whether the reception bus 5matches the relay target transmission source bus based on the relay target information in response to the relay target determination unit determining that the data frame is the relay target data frame (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Haga et al. (US 2019/0068407 herein after Haga2).

Regarding claim 2, Haga does not teaches wherein: in response to the bus determination unit determining that the reception bus does not match the monitoring target transmission source bus, the data frame is determined to be abnormal.
However, Haga2 teaches wherein: in response to the bus determination unit determining that the reception bus does not match the monitoring target transmission source bus, the data frame is determined to be abnormal ([0070] “If no applicable combination of a source and a CAN-ID to be transferred is found as a result of the comparison, the determination section 141 determines that the received CAN frame is not to be transmitted to the first or second network”, Fig. 10 “S8”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haga to incorporate the teachings of Haga2. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.



Regarding claim 4, Haga does not teach wherein: 10in response to the bus determination unit determining that the reception bus does not match the relay target transmission source bus, the data frame is determined to be abnormal. 
Haga2 teaches wherein: 10in response to the bus determination unit determining that the reception bus does not match the relay target transmission source bus, the data frame is determined to be abnormal ([0070] “If no applicable combination of a source and a CAN-ID to be transferred is found as a result of the comparison, the determination section 141 determines that the received CAN frame is not to be transmitted to the first or second network”, Fig. 10 “S8”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haga to incorporate the teachings of Haga2. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.

Regarding claim 5, Haga teaches wherein: 15the monitoring target determination unit is configured to determine whether the data frame is the monitoring target data frame based on the monitoring target information (col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”),
However, Haga does not teach in response to the bus determination unit determining that the reception bus matches the relay target transmission source bus, or in response to the relay target determination unit determining that the data frame is not the relay target data frame.
However, Haga2 teaches in response to the bus determination unit determining that the reception bus matches the relay target transmission source bus, or in response to the relay target determination unit determining that the data frame is not the relay target data frame (Fig. 10 “Is CAN-ID to be Transferred to CAN BUS S5”, [0087] “If the transfer control unit 140 determines in step S5 that the CAN-ID of the CAN frame is not to be transferred to the second CAN bus, or after the CAN frame is transmitted in step S6, the transfer control unit 140 determines whether the CAN-ID of the CAN frame is to be transferred to the second network (E network) (step S8)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haga to incorporate the teachings of Haga2. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.

Claims 6-8, 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Yura  et al.(US 20180048663 herein after Yura).

Regarding claim 6, Haga teaches A computer-implemented abnormality monitoring method performed by a computer in a gateway apparatus connected to a plurality of buses, the method comprising:
 receiving a data frame by using a reception bus that is one of the plurality of buses (Fig 5 “Frame Communication Unit 901”, “Bus 10- 60”, col 14 lines 21-27 “The frame communication unit 901 communicates frames according to the CAN protocol with the bus 10, the bus 20, the bus 30, the bus 40, the bus 50, the bus 60, and the bus 70. The frame communication unit 901 functions as a reception unit that receives a frame from a bus bit by bit and that transmits the frame”),
determining whether the reception bus matches the particular monitoring target transmission source bus designated for the identifier within the monitoring target information (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”)
 and performing abnormality detection on the data frame to authenticate the data frame (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”) in response to determining that the reception bus matches the particular monitoring target transmission source bus (Fig 5 “Reception ID Determination unit 903”, col 18 lines 34-42 “The reception ID determination unit 903 of the gateway 90 determines whether the frame is a frame to be received (a frame including an ID to be received) on the basis of whether a message ID of the received frame (message) transmitted from the frame interpretation unit 902 is written in the reception ID list held by the reception ID list holding unit 904 (step S1003)”).
Haga does not teach determining whether the received data frame includes an identifier that is designated for monitoring based on monitoring target information, the monitoring target information including a plurality of frame identifiers designated for monitoring and a monitoring target transmission source bus designated for each frame identifier of the plurality of frame identifiers;
 determining a particular monitoring target transmission source bus designated for the identifier within the monitoring target information in response to determining that the identifier of the data frame is designated for monitoring;
in response to determining that identifier of the data frame is designated for monitoring.
However, Yura teaches determining whether the received data frame includes an identifier that is designated for monitoring based on monitoring target information (Fig 1 S101 “Is it message to be monitored”, [0067] “When the reception unit 12 receives a message, the reception time recording unit 21 of the monitor transfer 11 refers to the monitor transfer table 15, and determines whether the received message is a message to be monitored (step S101)”, Fig. 4 “CAN ID”),
 the monitoring target information including a plurality of frame identifiers designated for monitoring (Fig. 4 “CAN ID”, [0038] “The monitor transfer table 15 illustrated in FIG. 4 indicates a period when messages are periodically transmitted (message transmission period F, which will be described below), a transmission source bus, whether periodic monitoring is required, and a destination bus for each CAN ID of the message that is received and transmitted in the in-vehicle network”) and a monitoring target transmission source bus designated for each frame identifier of the plurality of frame identifiers (Fig. 4 “CAN ID”, [0038] “The monitor transfer table 15 illustrated in FIG. 4 indicates a period when messages are periodically transmitted (message transmission period F, which will be described below), a transmission source bus, whether periodic monitoring is required, and a destination bus for each CAN ID of the message that is received and transmitted in the in-vehicle network”);
 determining a particular monitoring target transmission source bus designated for the identifier within the monitoring target information in response to determining that the identifier of the data frame is designated for monitoring (Fig. 13 S402 “Is transmission source bus, third bus?”, Fig. 4 “CAN ID”, [0038] “The monitor transfer table 15 illustrated in FIG. 4 indicates a period when messages are periodically transmitted (message transmission period F, which will be described below), a transmission source bus, whether periodic monitoring is required, and a destination bus for each CAN ID of the message that is received and transmitted in the in-vehicle network”);
in response to determining that identifier of the data frame is designated for monitoring (Fig 1 S101 “Is it message to be monitored”, [0067] “When the reception unit 12 receives a message, the reception time recording unit 21 of the monitor transfer 11 refers to the monitor transfer table 15, and determines whether the received message is a message to be monitored (step S101)”, Fig. 4 “CAN ID”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haga to incorporate the teachings of Yura. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.



Regarding claim 7, Haga teaches A non-transitory computer readable storage medium storing a computer program executable by a computer to perform the computer-implemented abnormality monitoring method (col 14 lines 10-20 “Functions of these components are achieved, for example, by a communication circuit, a processor that executes control programs stored in a memory … in the gateway”) according to claim 6 (See mappings in claim 6).

Regarding claim 8, Haga teaches a gateway apparatus connected to a plurality of buses to monitor and relay data frames, comprising: a receiver configured to receive a data frame using a reception bus that is one of the plurality of buses (Fig 5 “Frame Communication Unit 901”, “Bus 10- 60”, col 14 lines 21-27 “The frame communication unit 901 communicates frames according to the CAN protocol with the bus 10, the bus 20, the bus 30, the bus 40, the bus 50, the bus 60, and the bus 70. The frame communication unit 901 functions as a reception unit that receives a frame from a bus bit by bit and that transmits the frame”);
 a storage configured to store target information (Fig 5 “Reception ID List Holding Unit 904”, col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”, col 14 lines 10-20 “a reception ID list holding unit 904 … a processor that executes control programs stored in a memory, or a digital circuit in the gateway 90” ),
 one or more controllers communicably connected with the receiver and the storage (e.g. Fig 1 “100 ECU”, “10”, Fig 10 “S1001 Transmit Frame”, col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”),
 to determine whether the reception bus matches the particular monitoring target transmission source bus designated for the identifier within  the monitoring target information (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”),
 and to perform abnormality detection on the data frame to authenticate the data frame (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”) in response to determining that the reception bus matches the particular monitoring target transmission source bus (Fig 5 “Reception ID Determination unit 903”, col 18 lines 34-42 “The reception ID determination unit 903 of the gateway 90 determines whether the frame is a frame to be received (a frame including an ID to be received) on the basis of whether a message ID of the received frame (message) transmitted from the frame interpretation unit 902 is written in the reception ID list held by the reception ID list holding unit 904 (step S1003)”).
Haga does not teach store monitoring target information that includes a 5Application No.: 16/928,034Docket No.: 4041J-003850-US plurality of frame identifiers designated for monitoring and  a monitoring target transmission source bus designated for each frame identifier of the plurality of frame identifiers;
the one or more controllers being configured to determine whether the data frame received by the receiver includes an identifier that is designated for monitoring  based on the monitoring target information stored in the storage,
 to determine a particular monitoring target transmission source bus designated for the identifier in response to determining that the identifier of the data frame is designated for monitoring;
 to perform no abnormality detection on the data frame in response to determining that the identifier of the data frame is not designated for monitoring;
in response to determining that the identifier of the data frame is designated for monitoring.
Yura teaches store monitoring target information that includes a 5Application No.: 16/928,034Docket No.: 4041J-003850-US plurality of frame identifiers designated for monitoring and  a monitoring target transmission source bus designated for each frame identifier of the plurality of frame identifiers (Fig. 4 “CAN ID”, [0038] “The monitor transfer table 15 illustrated in FIG. 4 indicates a period when messages are periodically transmitted (message transmission period F, which will be described below), a transmission source bus, whether periodic monitoring is required, and a destination bus for each CAN ID of the message that is received and transmitted in the in-vehicle network”);
the one or more controllers being configured to determine whether the data frame received by the receiver includes an identifier that is designated for monitoring  based on the monitoring target information stored in the storage (Fig 1 S101 “Is it message to be monitored”, [0067] “When the reception unit 12 receives a message, the reception time recording unit 21 of the monitor transfer 11 refers to the monitor transfer table 15, and determines whether the received message is a message to be monitored (step S101)”, Fig. 4 “CAN ID”),
 to determine a particular monitoring target transmission source bus designated for the identifier in response to determining that the identifier of the data frame is designated for monitoring (Fig. 13 S402 “Is transmission source bus, third bus?”, Fig. 4 “CAN ID”, [0038] “The monitor transfer table 15 illustrated in FIG. 4 indicates a period when messages are periodically transmitted (message transmission period F, which will be described below), a transmission source bus, whether periodic monitoring is required, and a destination bus for each CAN ID of the message that is received and transmitted in the in-vehicle network”);
 to perform no abnormality detection on the data frame in response to determining that the identifier of the data frame is not designated for monitoring (Fig. 11 S101 “Is it message to be monitored”, S106 “Normal Processing”, [0068] “when it is determined that an unauthorized transmission has not taken place (No at step S104), or when the message received by the reception unit 12 is not the message to be monitored (No at step S101), the normal processing unit 23 executes normal processing on the message that is received by the reception unit 12 (step S106)”);
in response to determining that the identifier of the data frame is designated for monitoring (Fig 1 S101 “Is it message to be monitored”, [0067] “When the reception unit 12 receives a message, the reception time recording unit 21 of the monitor transfer 11 refers to the monitor transfer table 15, and determines whether the received message is a message to be monitored (step S101)”, Fig. 4 “CAN ID”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haga to incorporate the teachings of Yura. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.

Regarding claims 10, 13, Haga teaches a relay target determination unit, wherein: the storage (Fig. 5 “Transfer Rule Holding Unit 907”, Fig 7 “Destination Bus ID”, col 17 lines 15-25 “transfer rule information 9071 illustrated in FIG. 7, a source bus, destination buses, and IDs (message IDs) of data frames (messages) to be transferred are associated with one another. The transfer rule information 9071 serves as a reference for the gateway 90”) is configured to further store relay target information that includes a plurality of frame identifiers designated for relay and a relay target transmission source bus designated for each frame identifier of the plurality of frame identifiers designated for relay (Fig. 5 “Transfer Rule Holding Unit 907”, Fig 7 “Destination Bus ID”, col 17 lines 15-25 “transfer rule information 9071 illustrated in FIG. 7, a source bus, destination buses, and IDs (message IDs) of data frames (messages) to be transferred are associated with one another. The transfer rule information 9071 serves as a reference for the gateway 90”);
 the relay target determination unit is configured to determine whether the identifier of the data frame received by the receiver is designated for relay based on the relay target information stored in the storage (Fig 5 “Transfer Control Unit”, col 18 lines 42-50 “The transfer control unit 906 determines whether the message ID of the frame indicates that the frame is to be transferred to any bus and, if so, selects the destination bus (step S1004)”) and determine a particular relay target transmission source bus designated for the identifier within the relay target information in response to determining that the identifier of the data frame is designated for relay (Fig 5 “Transfer Control Unit”, col 18 lines 42-50 “The transfer control unit 906 determines whether the message ID of the frame indicates that the frame is to be transferred to any bus and, if so, selects the destination bus (step S1004)”);
 and the bus determination unit is configured to determine whether the reception bus matches the particular relay target transmission source bus designated for the identifier within the relay target information in response to the relay target determination unit determining that the identifier of the data frame is designated for monitoring (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”).

Regarding claim 11, Haga teaches a gateway apparatus connected to a plurality of buses to monitor and relay data frames, comprising: a receiver configured to receive a data frame using a reception bus that is one of the plurality of buses (Fig 5 “Frame Communication Unit 901”, “Bus 10- 60”, col 14 lines 21-27 “The frame communication unit 901 communicates frames according to the CAN protocol with the bus 10, the bus 20, the bus 30, the bus 40, the bus 50, the bus 60, and the bus 70. The frame communication unit 901 functions as a reception unit that receives a frame from a bus bit by bit and that transmits the frame”);
 a storage configured to store monitoring target information (Fig 5 “Reception ID List Holding Unit 904”, col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”, col 14 lines 10-20 “a reception ID list holding unit 904 … a processor that executes control programs stored in a memory, or a digital circuit in the gateway 90” ) 
 a bus determination unit configured to determine whether the reception bus matches the particular monitoring target transmission source bus designated for the identifier within the monitoring target information in response to the monitoring target determination unit determining that the identifier of the data frame is designated for monitoring (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”);
 and an abnormality detection unit configured to perform abnormality detection on the data frame to authenticate the data frame in response to the bus determination unit determining that the reception bus matches the particular monitoring target transmission source bus (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”).
Haga does not teach that includes a plurality of frame identifiers designated for monitoring and a monitoring target transmission source bus designated for each frame identifier of the plurality of frame identifiers;
 a monitoring target determination unit configured to determine whether the data frame received by the receiver includes an identifier that is designated for monitoring based on the monitoring target information stored in the storage and determine a particular monitoring target transmission source bus designated for the identifier in response to determining that the identifier of the data frame is designated for monitoring.
Yura teaches that includes a plurality of frame identifiers designated for monitoring and a monitoring target transmission source bus designated for each frame identifier of the plurality of frame identifiers (Fig. 4 “CAN ID”, [0038] “The monitor transfer table 15 illustrated in FIG. 4 indicates a period when messages are periodically transmitted (message transmission period F, which will be described below), a transmission source bus, whether periodic monitoring is required, and a destination bus for each CAN ID of the message that is received and transmitted in the in-vehicle network”);
 a monitoring target determination unit configured to determine whether the data frame received by the receiver includes an identifier that is designated for monitoring based on the monitoring target information stored in the storage (Fig 1 S101 “Is it message to be monitored”, [0067] “When the reception unit 12 receives a message, the reception time recording unit 21 of the monitor transfer 11 refers to the monitor transfer table 15, and determines whether the received message is a message to be monitored (step S101)”, Fig. 4 “CAN ID”)
 and determine a particular monitoring target transmission source bus designated for the identifier in response to determining that the identifier of the data frame is designated for monitoring (Fig. 13 S402 “Is transmission source bus, third bus?”, Fig. 4 “CAN ID”, [0038] “The monitor transfer table 15 illustrated in FIG. 4 indicates a period when messages are periodically transmitted (message transmission period F, which will be described below), a transmission source bus, whether periodic monitoring is required, and a destination bus for each CAN ID of the message that is received and transmitted in the in-vehicle network”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haga to incorporate the teachings of Yura. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.


Claims 9, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Yura as applied to claim 6-8, 10-11, 13 above, and further in view of Haga2.

Regarding claims 9, 12, Haga and Yura wherein: in response to determining that the reception bus does not match the particular monitoring target transmission source bus, the data frame is determined to be abnormal.
Haga2 teaches wherein: in response to determining that the reception bus does not match the particular monitoring target transmission source bus, the data frame is determined to be abnormal ([0070] “If no applicable combination of a source and a CAN-ID to be transferred is found as a result of the comparison, the determination section 141 determines that the received CAN frame is not to be transmitted to the first or second network”, Fig. 10 “S8”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haga and Yura to incorporate the teachings of Haga2. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.

Regarding claim 14, Haga and Yura does not teach wherein: in response to the bus determination unit determining that the reception bus does not match the particular relay target transmission source bus, the data frame is determined to be abnormal.
Haga2 teaches wherein: in response to the bus determination unit determining that the reception bus does not match the particular relay target transmission source bus, the data frame is determined to be abnormal ([0070] “If no applicable combination of a source and a CAN-ID to be transferred is found as a result of the comparison, the determination section 141 determines that the received CAN frame is not to be transmitted to the first or second network”, Fig. 10 “S8”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haga and Yura to incorporate the teachings of Haga2. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.

Regarding claim 15, Haga teaches wherein: the monitoring target determination unit is configured to determine whether the data frame received by the receiver includes an identifier (col 14 lines 60-65 “The reception ID list holding unit 904 holds a reception ID list, which is a list of message IDs received by the gateway 90. Message IDs of frames to be received by the gateway 90 from the buses (buses 10 to 70) are registered in the reception ID list”)
Haga does not teach that is designated for monitoring in response to the bus determination unit determining that the reception bus matches the particular relay target transmission source bus, or in response to the relay target determination unit determining that the identifier of the data frame is not designated for relay.
Yura teaches that is designated for monitoring (Fig 1 S101 “Is it message to be monitored”, [0067] “When the reception unit 12 receives a message, the reception time recording unit 21 of the monitor transfer 11 refers to the monitor transfer table 15, and determines whether the received message is a message to be monitored (step S101)”, Fig. 4 “CAN ID”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haga to incorporate the teachings of Yura. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.
Yura does not teach in response to the bus determination unit determining that the reception bus matches the particular relay target transmission source bus, or in response to the relay target determination unit determining that the identifier of the data frame is not designated for relay.
Haga2 teaches in response to the bus determination unit determining that the reception bus matches the particular relay target transmission source bus, or in response to the relay target determination unit determining that the identifier of the data frame is not designated for relay (Fig. 10 “Is CAN-ID to be Transferred to CAN BUS S5”, [0087] “If the transfer control unit 140 determines in step S5 that the CAN-ID of the CAN frame is not to be transferred to the second CAN bus, or after the CAN frame is transmitted in step S6, the transfer control unit 140 determines whether the CAN-ID of the CAN frame is to be transferred to the second network (E network) (step S8)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haga and Yura to incorporate the teachings of Haga2. One of ordinary skill in the art would have been motivated to make this modification in order to increase security in the vehicle network.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Imamoto et al(US 20180234248 herein after Imamoto).

Regarding claim 16, Haga teaches wherein the abnormality detection on the data frame to authenticate the data frame (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”). 
Haga does not teach includes receiving a message authentication code for the data frame, obtaining a hash value by applying a shared key to data of the data frame, comparing the obtained hash value with the received message authentication code, and authenticating the data frame in response to the obtained hash value matching the received message authentication code.
Imamoto teaches includes receiving a message authentication code for the data frame ([0089] “determination unit 38 obtains an authenticator (herein, authenticator A) included in the frame to be inspected (S52)”), obtaining a hash value by applying a shared key to data of the data frame ([0089] “Determination unit 38 obtains a result of the Hash operation based on authenticator A (herein, verification value A′) (S54)”),
 comparing the obtained hash value with the received message authentication code ([0089] “Determination unit 38 compares the commitment value defined by the correspondence rule with verification value A′ to verify validity of verification value A′ (S56)”),
 and authenticating the data frame in response to the obtained hash value matching the received message authentication code ([0089] “Determination unit 38 compares the commitment value defined by the correspondence rule with verification value A′ to verify validity of verification value A′ (S56). When verification value A′ is valid, namely, verification value A′ matches the commitment value (Y in S58), determination unit 38 determines that the frame to be inspected is normal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haga and Yura to incorporate the teachings of Imamoto. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of security in the vehicle network.



Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga and Yura as applied to claim 6-8, 10-11, 13 above, and further in view of Imamoto.

Regarding claims 17, 18, 19, Haga teaches wherein the one or more controllers are configured to perform abnormality detection on the data frame to authenticate the data frame (col 15 lines 9-20 “The transfer control unit 906 refers to bus information (information indicating whether each bus is a MAC-enabled bus or a non-MAC-enabled bus) and transfer rule information held by the transfer rule holding unit 907 and checks whether a source bus and a destination bus of a received frame are MAC-enabled buses. A MAC-enabled bus is a bus to which a MAC-enabled ECU is connected”, col 15 lines 30-44 “In addition, if the source bus is a MAC-enabled bus and the destination bus is a MAC-enabled bus, the transfer control unit 906 requests the MAC control unit 920 to perform MAC verification”).
Haga and Yura does not teach includes receiving a message authentication code for the data frame, obtaining a hash value by applying a shared key to data of the data frame, comparing the obtained hash value with the received message authentication code, and authenticating the data frame in response to the obtained hash value matching the received message authentication code.
However, Imamoto teaches includes receiving a message authentication code for the data frame ([0089] “determination unit 38 obtains an authenticator (herein, authenticator A) included in the frame to be inspected (S52)”), obtaining a hash value by applying a shared key to data of the data frame ([0089] “Determination unit 38 obtains a result of the Hash operation based on authenticator A (herein, verification value A′) (S54)”),
 comparing the obtained hash value with the received message authentication code ([0089] “Determination unit 38 compares the commitment value defined by the correspondence rule with verification value A′ to verify validity of verification value A′ (S56)”),
 and authenticating the data frame in response to the obtained hash value matching the received message authentication code ([0089] “Determination unit 38 compares the commitment value defined by the correspondence rule with verification value A′ to verify validity of verification value A′ (S56). When verification value A′ is valid, namely, verification value A′ matches the commitment value (Y in S58), determination unit 38 determines that the frame to be inspected is normal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Haga and Yura to incorporate the teachings of Imamoto. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of security in the vehicle network.




Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.

Applicant’s Argument 
Haga reference fails to teach or suggest "monitoring target determination unit (205)(S102) configured to determine whether the data frame received by the receiver is the monitoring target data frame based on the monitoring target information," as recited by the present claims.

Examiner’s Response
	Examiner respectfully disagrees. Based on BRI, Haga teaches a monitoring target determination unit configured to determine whether the data frame received by the receiver is the monitoring target data frame based on the monitoring target information (Fig 5 “Reception ID Determination unit 903”, col 18 lines 34-42 “The reception ID determination unit 903 of the gateway 90 determines whether the frame is a frame to be received (a frame including an ID to be received) on the basis of whether a message ID of the received frame (message) transmitted from the frame interpretation unit 902 is written in the reception ID list held by the reception ID list holding unit 904 (step S1003)”). Based on the Reception ID determination unit 903, determines the data frame received based on the reception ID list.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411   

/AJIT PATEL/Primary Examiner, Art Unit 2416